Detailed Action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	The Amendment filed on 02/16/2022 has been entered. Claims 1-2 have been amended. Claims 11 and 13 stand withdrawn from consideration. Claims 1-20 remain pending in the application.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
4.	Claims 1-3, 6-9, 14, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang (CN 110276337 A).
Regarding claim 1, Yang (Figs. 1 and 3-6) discloses an optical fingerprint sensor, comprising: 
a substrate (sensor substrate 800) having a plurality of photoelectric conversion units (photoelectric conversion units 810); 
(light shielding layer 700) disposed on the substrate (sensor substrate 800), the first light-shielding layer (light shielding layer 700) having a plurality of first apertures (light shielding layer 700 including a plurality of apertures); and 
a second light-shielding layer (light shielding layer 500) disposed over the first light-shielding layer (light shielding layer 700), the second light-shielding layer (light shielding layer 500) having a plurality of groups of second apertures (light shielding layer 500 including a plurality of groups of apertures, each group of apertures including a central aperture and a plurality of peripheral apertures), wherein each first aperture corresponds to each group of the second apertures (one aperture of the light shielding layer 700 corresponding to a group of nine apertures of the light shielding layer 500),

    PNG
    media_image1.png
    556
    747
    media_image1.png
    Greyscale

Annotated version of Yang’s Fig. 5
wherein each group of the second apertures (e.g., Fig. 5) comprises a central aperture (aperture B0) and a plurality of peripheral apertures (apertures B1-B8) surrounding the central aperture (aperture B0), the plurality of peripheral apertures (apertures B1-B8) being arranged so that center points of the plurality of peripheral apertures (apertures B1-B8) are separated from a center point of the central aperture (aperture B0) by a predetermined distance (e.g., Figs. 1, 3 and 5) and the plurality of peripheral apertures (apertures B1-B8) form a polygon (e.g., Fig. 5) when the center points of the plurality of peripheral apertures are connected (e.g., Fig. 5).

Regarding claim 2, Yang (Figs. 1 and 3-6) discloses the optical fingerprint sensor as claimed in claim 1, the plurality of peripheral apertures (apertures B1-B8) comprises a first peripheral aperture (e.g., aperture B1) and a second peripheral aperture (e.g., aperture B5), wherein a center point of the first peripheral aperture (e.g., aperture B1), the center point of the central aperture (e.g., aperture B0) and a center point of the second peripheral aperture (e.g., aperture B5) are arranged in a straight line, and the sum of a distance between the center point of the first peripheral aperture (e.g., aperture B1) and the center point of the second peripheral aperture (e.g., aperture B5), a radius of the first peripheral aperture (e.g., aperture B1) and a radius of the second peripheral aperture (e.g., aperture B1) is defined as a second width (e.g., Fig. 5; width W2).

Regarding claim 3, Yang (Figs. 1 and 3-6) discloses the optical fingerprint sensor as claimed in claim 2, wherein each first aperture has a first width (aperture of the light shielding layer 700 has a width, which is denoted by W1), and the second width (width W2) is greater than the first width (Figs. 1, 3, and 5-6; W2>W1).

(Figs. 1 and 3-6) discloses the optical fingerprint sensor as claimed in claim 1, further comprising a plurality of groups of microlenses (microlenses 400) disposed on the second light-shielding layer (light shielding layer 500), wherein each group of the microlenses comprises a central microlens (microlens m0) and a plurality of peripheral microlenses (microlenses m1-m8) surrounding the central microlens (microlens m0), wherein the central microlens (microlens m0) in each group of the microlenses (microlenses m0-m8) is located on the central aperture (aperture B0) in each group of the second apertures (apertures B0-B8), and the peripheral microlenses (microlenses m1-m8) in each group of the microlenses are respectively located on the peripheral apertures (apertures B1-B8) in each group of the second apertures.

    PNG
    media_image2.png
    529
    758
    media_image2.png
    Greyscale

Annotated version of Yang’s Fig. 4
Regarding claim 7, Yang (Figs. 1 and 3-6) discloses the optical fingerprint sensor as claimed in claim 6, wherein a center point of each peripheral microlens (apertures B1-B8) is connected to each other to form a polygon in each group of the microlenses (e.g., Fig. 4).
(Figs. 1 and 3-6) discloses the optical fingerprint sensor as claimed in claim 7, wherein the polygon comprises a square, a hexagon or an octagon (e.g., Fig. 4; square).

Regarding claim 9, Yang (Figs. 1 and 3-6) discloses the optical fingerprint sensor as claimed in claim 6, wherein there is a pitch between two central microlenses respectively in adjacent group of the microlenses (e.g., Figs. 1 and 3-4; a pitch between two central microlenses).

Regarding claim 14, Yang (Figs. 1 and 3-6) discloses the optical fingerprint sensor as claimed in claim 6, wherein a distance between a center point of the central microlens (microlens m0) and a center point of each peripheral microlens (microlenses m1-m8)  in each group of the microlenses is the same (e.g., Fig. 4).

Regarding claim 19, Yang (Figs. 1 and 3-6) discloses the optical fingerprint sensor as claimed in claim 1, further comprising a transparent layer (transparent layer 600) disposed between the first light-shielding layer (light shielding layer 700) and the second light-shielding layer (light shielding layer 500) and filled into the first apertures (e.g., Figs. 1 and 3).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

6.	Claims 4-5, 10, 15-17, and 20 are rejected under 35 U.S.C. 103 as unpatentable over Yang (CN 110276337 A) in view of Lin (US 20200226342 A1).
Regarding claim 4, Yang (Figs. 1 and 3-6) discloses the optical fingerprint sensor as claimed in claim 1, but does not disclose third light-shielding layer as claimed. However, Lin (e.g., Figs. 1-2, 4-5, 13, 18, and 23) discloses an optical sensor, further comprising a third light-shielding layer (e.g., Fig. 13; light shielding layer 32) disposed between the first light-shielding layer (e.g., Fig. 13; light shielding layer 33) and the second light-shielding layer (e.g., Fig. 13; light shielding layer 31), the third light-shielding layer (light shielding layer 32) having a plurality of third apertures (apertures WO2) respectively corresponding to the first apertures (aperture WO3), and each third aperture (apertures WO2) having a third width (width WO2). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Lin to the light shielding layer as taught by Yang. The combination/motivation would be to provide an alternative design choice of a light shielding structure for an optical fingerprint sensor with an enhanced light shielding and an improved optical detection accuracy. 

(e.g., Figs. 1-2, 4-5, 13, 18, and 23) discloses wherein the second width (e.g., Fig. 13; width WO1) is greater than the third width (e.g., Fig. 13; width WO2), and the third width is greater than or equal to the first width (e.g., Fig. 13; WO1>WO2>WO3).

Regarding claim 10, Yang (Figs. 1 and 3-6) discloses the optical fingerprint sensor as claimed in claim 9, but does not disclose wherein the pitch is in a range from 40 um to 100 um. However, Lin (e.g., Figs. 1-3) discloses an optical sensor, wherein the pitch is in a range from 40 um to 100 um (Table 1-Table 7). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Lin to the micro-lens array as taught by Yang. The combination/motivation would be to provide an optical fingerprint sensor with an enhanced light collection efficiency and an improved optical detection accuracy. 

Regarding claim 15, Yang (Figs. 1 and 3-6) discloses the optical fingerprint sensor as claimed in claim 1, but does not disclose wherein the central microlenses and the peripheral microlenses have diameters which are in a range from 5 um to 30 um. However, Lin (e.g., Figs. 1-3) discloses an optical fingerprint sensor, wherein the central microlenses and the peripheral microlenses have diameters which are in a range from 5 um to 30 um (Table 1-Table 7). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Lin to the micro-lens array as taught by Yang. The combination/motivation would be to 

Regarding claim 16, Yang in view of Lin discloses the optical fingerprint sensor as claimed in claim 15, Yang (Figs. 1 and 3-6) discloses wherein the diameters of the peripheral microlenses are the same (microlenses m1-m8 have a same diameter).

Regarding claim 17, Yang in view of Lin discloses the optical fingerprint sensor as claimed in claim 16, Yang (Figs. 1 and 3-6) discloses wherein the diameter of the central microlens is the same as that of the peripheral microlenses in each group of the microlenses (microlenses m0 and m1-m8 have a same diameter).

Regarding claim 20, Yang in view of Hsu discloses the optical fingerprint sensor as claimed in claim 4, Hsu (e.g., Figs. 1-2, 4-5, 13, 18, and 23) discloses the optical fingerprint sensor further comprising a first transparent layer (first light transmitting layer 20) and a second transparent layer (second light transmitting layer 20), wherein the first transparent layer (first light transmitting layer 20) is disposed between the first light-shielding layer (light shielding layer 33) and the third light-shielding layer (light shielding layer 32) and filled into the first apertures (aperture WO3), and the second transparent layer (second light transmitting layer 20) is disposed between the third light-shielding layer (light shielding layer 32) and the second light-shielding layer (light shielding layer 31) and filled into the third apertures (aperture WO2). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed 

7.	Claim 12 is rejected under 35 U.S.C. 103 as unpatentable over Yang (CN 110276337 A) in view of Yeh (US 20210089741 A1).
Regarding claim 12, Yang (Figs. 1 and 3-6) discloses the optical fingerprint sensor as claimed in claim 8, but does not disclose wherein when each group of the microlenses has six peripheral microlenses, the center points of the six peripheral microlenses are connected to each other to form the hexagon. However, Yeh (Figs. 3-5) discloses an optical fingerprint sensor, wherein when each group of the microlenses has six peripheral microlenses, the center points of the six peripheral microlenses are connected to each other to form the hexagon (e.g., Fig. 5B; 6 peripheral microlenses form a hexagon). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Yeh to the micro-lens array as taught by Yang. The combination/motivation would be to provide an alternative design choice of micro-lens array of an optical fingerprint sensor with an enhanced light collection efficiency and an improved optical detection accuracy. 

8.	Claim 18 is rejected under 35 U.S.C. 103 as unpatentable over Yang (CN 110276337 A) in view of Lin (US 20200226342 A1) and further in view of Yeh (US 20210089741 A1).
Regarding claim 18, Yang in view of Lin discloses the optical fingerprint sensor as claimed in claim 16, but does not disclose wherein the diameter of the central microlens (Figs. 3-5) discloses an optical fingerprint sensor, wherein the diameter of the central microlens is greater than or less than that of the peripheral microlenses in each group of the microlenses ([0120]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Yeh to modify the micro-lens array as taught by Yang in view of Lin. The combination/motivation would be to provide an alternative design choice of an optical lens layer for an optical fingerprint sensor with an enhanced light transmitting efficacy and an improved optical detection accuracy.

Response to Arguments
9.	Applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. In view of amendments, the references of Yang (CN 110276337 A) and Lin (US 20200226342 A1) have been used for new ground rejection.  

Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until 

Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.